United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tulsa, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-618
Issued: November 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 2, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated May 13 and November 18, 2008 denying his
claim for wage-loss benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to wage-loss benefits for total disability for any
period between November 16, 2001 and October 20, 2006.
FACTUAL HISTORY
On November 16, 2001 appellant, then a 49-year-old letter carrier, sustained a traumatic
injury to his lower back while lifting boxes in the performance of duty. He continued working in
his date-of-injury job.
The record contains a November 19, 2001 attending physician’s report from
Dr. Matthew Stevens, a Board-certified family practitioner, who stated that appellant injured his
back while lifting boxes at work. Dr. Stevens diagnosed lumbar myospasm/strain, which he

indicated was causally related to employment activities. In the form report, he indicated that
appellant was totally disabled from November 19 through 25, 2001 and that he could return to
light duty on November 26, 2001. In an accompanying duty status report, Dr. Stevens indicated
that appellant could return to light duty on November 26, 2001. In a follow-up certification
dated December 3, 2001, he indicated that appellant was “off work” from November 19
through 25, 2001.
In a June 20, 2006 report, Dr. Steven C. Anagnost, a Board-certified orthopedic surgeon,
stated that appellant had recently experienced a worsening of lower back pain, which “may have
started when he fell off a two-foot ladder two years before.” He diagnosed lumbar degenerative
disc disease with intermittent radiculopathy. X-rays showed multilevel degenerative disease and
collapse at L5-S1, as well as mild osteophyte formation. Straight leg raise was negative on the
left, but mildly positive on the right.
On July 25, 2006 Dr. Anagnost related that appellant had experienced worsening back
and leg pain since he sustained an employment injury approximately 15 years before. Appellant
informed Dr. Anagnost that he had taken one week off from work following a July 10, 2006
magnetic resonance imaging (MRI) scan of the lumbar spine after, which his back pain went
away, but numbness in his legs increased. Dr. Anagnost recommended surgery involving
interbody stabilization with pedicle screw instrumentation.
On October 16, 2006 the Office accepted appellant’s traumatic injury claim for thoracic
or lumbosacral neuritis or radiculitis. On October 25, 2006 appellant submitted a time analysis
form summarizing absences for the period 1992 to October 2006 due to chronic back pain. He
stated that, between 1992 and November 16, 2001, he used 480 hours of leave without pay
(LWOP), and from 2002 through October 2006, he used all of his LWOP.
On November 2, 2006 the Office advised appellant to file a claim for lost wages,
(Form CA-7) if he intended to claim benefits for disability due to an accepted condition.
In a December 29, 2006 second opinion report, Dr. William D. Smith, a Board-certified
orthopedic surgeon, diagnosed chronic low back and bilateral lower extremity pain, secondary to
lumbosacral disc disease. He recommended surgical decompression of L5-S1. On January 10,
2007 the Office authorized lumbar interbody fusion with instrumentation. The record contains
hospital records, notes and follow-up medical reports relating to appellant’s lumbar surgery,
which occurred on February 12, 2007.
On February 1, 2007 Dr. Stevens diagnosed lower back pain with degenerative disc
disease. He stated that appellant “occasionally has severe flare-ups with lower back pain and
must miss work completely one or more days in a row periodically.” Appellant indicated that
the approximate date that his condition commenced was 1992, when he sustained his original
back injury, with a recurrence in 2001. Dr. Stevens reported that one might “expect frequency of
episodes of incapacitation three to four times per month (variable). Expected duration of
episodes three to four days each episode (variable).”
On May 29, 2007 appellant filed a claim for compensation for total disability for the
period November 16, 2001 through October 20, 2006. In support of his claim, he submitted a
leave analysis form for the years 2004 through 2006.

2

On July 26, 2007 the Office informed appellant that the leave analysis submitted for the
claimed period was illegible and requested that he resubmit a legible copy. On August 3, 2007 it
informed appellant that the evidence of record was insufficient to establish his claim for wageloss compensation. The Office advised appellant to submit medical documentation supporting
his disability for each day claimed.
Appellant submitted a January 17, 2008 report from Dr. Don R. Barney, a Board-certified
orthopedist, who provided a history of injury and treatment. Dr. Barney diagnosed lumbosacral
neuritis; failed disc syndrome; lumbosacral strain and sciatica.
Appellant submitted reports from Dr. Denny E. Krout, a Board-certified orthopedist, who
treated him for lower back pain. On March 18, 2008 Dr. Krout stated that appellant injured his
lower back in January 2001, while trying to retrieve a package in his Jeep. He diagnosed
postlumbar discectomy and fusion at L4-5. On March 10, 2008 Dr. Krout recommended
occupational therapy for back pain. On April 14, 2008 he diagnosed lumbago.
By decision dated May 13, 2008, the Office denied appellant’s compensation claim for
the period November 16, 2001 through October 20, 2006. It found that the evidence of record
failed to support disability during the claimed period.
On May 31, 2008 appellant, through his representative, requested a telephone hearing. In
the September 11, 2008 telephonic hearing, appellant testified that he used all of his accumulated
vacation and sick leave for the period in question, due to back pain. He alleged that the Office
lost appellant’s paperwork and was, therefore, unable to process his claim. Appellant’s
representative stated that appellant had no report from a physician that clearly outlined why he
was unable to work during the claimed period due to the November 16, 2001 injury.
Subsequent to the hearing, appellant submitted a July 1, 2005 report from
Dr. Andreas F. Revelis, a treating physician, Board-certified in pain medicine, indicating that he
received an L5-S1 epidural steroid injection on that date. On September 6, 2005 Dr. Stevens
stated that appellant had undergone a series of epidural steroid injections. He diagnosed lumbar
degenerative disc disease and bilateral lower extremity radiculopathy. Dr. Revelis indicated that
appellant was alert and moving all four extremities, with no new focal sensation or motor
deficits.
Appellant submitted a September 30, 2008 report from Dr. Jorge Perez-Cruet, a Boardcertified psychiatrist, who diagnosed major depressive disorder. The record also contains
May 21 and September 10, 2008 functional capacity evaluations; follow-up reports dated June 19
and October 15, 2008 from Dr. Barney; and a July 15, 2008 schedule award evaluation from
Dr. Kraut.
In a statement dated September 30, 2008, appellant alleged that he was forced to wait
years for necessary surgery, due to the fact that the Office misplaced his paperwork. He
requested compensation for vacation and sick leave, he was required to use as a result of his
accepted condition.
By decision dated November 18, 2008, the Office hearing representative affirmed the
Office’s May 13, 2008 decision on the grounds that appellant did not provide any medical
evidence supporting disability during the claimed period.
3

LEGAL PRECEDENT
For each period of disability claimed, appellant has the burden of proving by the
preponderance of the reliable, probative and substantial evidence that he is disabled for work as a
result of his employment injury.1 Whether a particular injury causes an employee to be disabled
for employment, and the duration of that disability, are medical issues, which must be proved by
a preponderance of the reliable, probative and substantial medical evidence.2 The Board will not
require the Office to pay compensation in the absence of medical evidence directly addressing
the particular period of disability for which compensation is sought. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.3
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work. A claimant’s burden of proving he was disabled on particular
dates requires that he furnish medical evidence from a physician who, on the basis of a complete
and accurate factual and medical history, concludes that the disabling condition is causally
related to the employment injury and supports that conclusion with medical reasoning.4 Where
no such rationale is present, the medical evidence is of diminished probative value.5
ANALYSIS
Appellant filed claims for compensation alleging that he was totally disabled from
working for intermittent periods from November 16, 2001 to October 20, 2006. The Board
finds, however, that he failed to submit any probative medical evidence demonstrating total
disability for this period of time due to his accepted condition.
The only medical evidence of record addressing the issue of appellant’s disability during
the claimed period consists of form reports from his treating physician, Dr. Stevens. In a
November 19, 2001 attending physician’s report, Dr. Stevens stated that appellant injured his
back while lifting boxes at work and diagnosed lumbar myospasm/strain. He indicated that
appellant was totally disabled from November 19, 2001 through 25, 2001, and that he could
return to light duty on November 26, 2001. In an accompanying duty status report,
Dr. Stevens stated that appellant could return to light duty on November 26, 2001. In a followup certification dated December 3, 2001, he noted that appellant was “off work” from
November 19 through 25, 2001. None of Dr. Stevens’ reports provided examination findings, a
discussion of appellant’s work activities or an explanation as to why his accepted condition
prevented him from performing the duties of his position. The Board has held that a medical
opinion not fortified by medical rationale is of diminished probative value.6 Therefore,
1

Fereidoon Kharabi, 52 ECAB 291 (2001); see also David H. Goss, 32 ECAB 24 (1980).

2

Fereidoon Kharabi, supra note 1; see also Edward H. Horton, 41 ECAB 301 (1989).

3

Fereidoon Kharabi, supra note 1.

4

Ronald A. Eldridge, 53 ECAB 218 (2001).

5

Mary A. Ceglia, 55 ECAB 626 (2004).

6

Mary A. Ceglia, supra note 5. See Brenda L. DuBuque, 55 ECAB 212 (2004); see also David L. Scott, 55
ECAB 330 (2004); Willa M. Frazier, 55 ECAB 379 (2004).

4

Dr. Stevens’ opinion is of limited probative value and is insufficient to establish that appellant
was disabled due to his accepted condition. His September 6, 2005 report which did not address
the issue of disability is of no probative value.
On February 1, 2007 Dr. Stevens diagnosed lower back pain with degenerative disc
disease. He stated that appellant “occasionally has severe flare-ups with lower back pain and
must miss work completely one or more days in a row periodically.” As Dr. Stevens failed to
identify any specific dates on which appellant was allegedly disabled from employment, and did
not explain how his accepted condition was causally related to such disability, his report lacks
probative value. The Board will not require the Office to pay compensation in the absence of
medical evidence directly addressing the particular period of disability for which compensation
is sought. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.7
On June 20, 2006 Dr. Anagnost stated that appellant had recently experienced a
worsening of lower back pain, which “may have started when he fell off a two-foot ladder two
years before.” He diagnosed lumbar degenerative disc disease with intermittent radiculopathy.
Dr. Anagnost noted that x-rays showed multilevel degenerative disease and collapse at L5-S1, as
well as mild osteophyte formation. Straight leg raise was negative on the left, but mildly positive
on the right. On July 25, 2006 Dr. Anagnost related that appellant had experienced worsening
back and leg pain since he sustained an employment injury approximately 15 years before.
Appellant informed him that he had taken one week off from work following a July 10, 2006
MRI scan of the lumbar spine. Dr. Anagnost recommended surgery involving interbody
stabilization with pedicle screw instrumentation. Either report contains an accurate history of
injury or an opinion that appellant was totally disabled from employment during the claimed
period. Therefore, Dr. Anagnost’s reports are irrelevant to the issue at hand and insufficient to
establish appellant’s claim. The fact that appellant chose to stay home from work for a week in
July 2006 does not establish his disability during that period.8
The record reflects that appellant received a series of epidural steroid injections from
Dr. Revelis, but did not opine that he was disabled. Rather, Dr. Revelis described him as alert
and moving all four extremities with no new focal sensation or motor deficits. Therefore, his
reports do not support appellant’s claim.
In his December 29, 2006 second opinion report, Dr. Smith diagnosed chronic low back
and bilateral lower extremity pain, secondary to lumbosacral disc disease and recommended
surgical decompression of L5-S1. As he did not address the issue of disability prior to
October 20, 2006, his report lacks probative value. Similarly, hospital records, notes and followup medical reports relating to appellant’s February 12, 2007 lumbar surgery, which do not
contain an opinion on disability during the claimed period are not relevant to the issue at hand.
Reports from Drs. Barney, Kraut and Cruet, who treated appellant subsequent to his 2007
surgery have no bearing on the issue of his disability from the date of his accepted injury and
October 20, 2006.

7

Fereidoon Kharabi, supra note 1.

8

Id. and accompanying text.

5

Appellant had the burden of proving by the preponderance of the reliable, probative and
substantial evidence that he was disabled for work as a result of his employment injury. His
representative argues on appeal that the Office’s November 18, 2008 decision is contrary to the
facts and the law. For the reasons stated above, the Board finds that appellant failed to sustain
his burden of proof in establishing that he was totally disabled due to his accepted employmentrelated condition for any period November 16, 2001 to October 20, 2006.9
CONCLUSION
The Board finds that appellant has not established entitlement to wage-loss benefits for
any period between November 16, 2001 and October 20, 2006.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 18 and May 13, 2008 are affirmed.
Issued: November 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

9

See Fereidoon Kharabi, supra note 1. (The Board will not require the Office to pay compensation for disability
in the absence of any medical evidence directly addressing the particular period of disability for which
compensation is claimed. To do so would essentially allow employees’ to self-certify their disability and
entitlement to compensation.)

6

